                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


DAVID CAPPS,

                    Plaintiff,                             8:18CV361

      v.
                                                             ORDER
UNION PACIFIC RAILROAD COMPANY,

                    Defendant.


      The parties filed a Stipulation of Dismissal Without Prejudice (Filing No. 16).

Accordingly,

      IT IS ORDERED that this action is dismissed, without prejudice, with each party

to bear their own costs.



      Dated this 11th day of June, 2019.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge
